DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Response to Amendment
The amendments and remarks, filed on 3/21/2022, has been entered. The previous prior art rejection has been modified to address the claim amendments. Applicant’s arguments are addressed below. 
The amendments and remarks, filed on 3/21/2022, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 1.

Claim Status
Claims 1-16 are pending and being examined. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a plurality of first molecules mixed with a plurality of second molecules” in lines 5-6.  Specifically, the specification does not discuss the phrase/limitation “mixed”.  Examiner notes that the specification recites that the first molecules are second molecules are “physically mixed” in para [20].  Does applicant intend for the plurality of first and second molecules to be mixed or physically mixed?  Further, the applicant does not specify where support for the “mixed” limitation is provided in the specification, and thus the limitation fails to comply with the written description requirement.  Claims 2-16 are rejected by virtue of their dependency on claim 1.  Examiner notes that if the applicant intends for the limitation to be defined by the physically mixed limitation discussed in the specification para [20], then this would raise 112d issues with the dependent claims 13 and 14.  Specifically, the physically mixed limitation in para [20, 25] of the instant specification limits the situation where the first molecules do not form covalent bonds with the second molecules.  
Claim 1 recites “wherein a number of carbon atoms in the homoalkyl groups” in lines 1-2.  Specifically, the specification does not discuss the phrase/limitation “homoalkyl groups”.  Further, the applicant did not specify where support for the structure is provided in the specification, and thus the limitation fails to comply with the written description requirement.  Examiner notes in the applicants arguments, on pages 4-5, states that support can be found in the instant specifications.  Specifically, discussing “octyl groups” in para [32, 37, 41, 45].  Further, the octyl group is a species of the genus homoalkyl group, and a species does not anticipate a genus.  Claims 2-16 are rejected by virtue of their dependency on claim 1.
Claim 3 recites “wherein the homoalkyl groups” in lines 1-2.  Specifically, the specification does not discuss the phrase/limitation “homoalkyl groups”.  Further, the applicant did not specify where support for the structure is provided in the specification, and thus the limitation and thus the limitation fails to comply with the written description requirement.   
Claim 4 recites “wherein each of the first molecules comprises a metal particle and a plurality of homoalkyl groups” in lines 6-7.  Specifically, the specification does not discuss the phrase/limitation “homoalkyl groups”.  Further, the applicant did not specify where support for the structure is provided in the specification, and thus the limitation and thus the limitation fails to comply with the written description requirement.   
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of first molecules mixed with a plurality of second molecules” in lines 5-6.  Does applicant intend for the plurality of first and second molecules to be any type of mixing or the physically mixed discussed in the specification?  For the purpose of prosecution, the examiner interprets that the mixed includes any form of mixing not limited by the “physically mixed” definition of the instant specifications in para [20].  
Claims 2-16 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vossmeyer et al (US 20020132361 A1; hereinafter “Vossmeyer”; already of record). 
Regarding claim 1, Vossmeyer teaches a gas sensor (Vossmeyer; Abstract; para [20]), comprising: 
a substrate (Vossmeyer; para [32, 152]; Fig. 8; substrate 15); 
a plurality of electrodes formed on the substrate (Vossmeyer; para [31, 152]; Fig. 8; interdigitated electrodes 16); and 
a metal layer configured to perform gas sensing (Vossmeyer; para [20, 35]; binding of the analyte to the selectivity-enhancing unit the electronic properties of the sensor are influenced resulting in a change of conductivity of the nanoparticle film… The selectivity-enhancing group may be a charged unit. Examples for such charged units are metal cations of main group metals, transition metals and/ or rare earth metals, cationic units and/or anionic units) formed on the substrate and the electrodes (Vossmeyer; para [31, 152]; Fig. 8; On the substrate is deposited a nanoparticle film 17, which covers the electrode structures 16), wherein the metal layer comprises a plurality of first molecules mixed with a plurality of second molecules (Vossmeyer; para [14, 136, 137, 152]; Fig. 8; deposited a nanoparticle film 17…figure shows the nanoparticles 3 interlinked through linker molecules 12 thereby forming a nanoparticle network; examiner notes that the nanoparticle network is prepared by stirring various compounds and the nanoparticle network comprises the nanoparticle film, linker units, and directing units), wherein each of the first molecules comprises a metal particle (Vossmeyer; para [42, 67]; Fig. 8; metal nanoparticle film) and a plurality of homoalkyl groups connected to a surface of the metal particle (Vossmeyer; para [37, 42, 44, 97]; Fig. 3k; binding of the linker unit to the surface of a metal nanoparticle…the linker molecule or some of the valences may carry an alkyl group, preferable having 1 to 8 carbon atoms…the linking unit 2 (a thiol group) through a CH2—CH2— fragment 19.1; examiner notes that it is well known in the art that alkyl groups contains carbon and hydrogen atoms and the general formula is Cn-H2n+1), and each of the second molecules comprises a conjugated structure (Vossmeyer; para [152]; Image 1; the directing unit is a rather rigid moiety comprising at least one cyclic unit (e.g. derived from cyclohexene, cyclopentane, etc.) or, even more preferable, an aromatic unit).  
Regarding claim 2, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the metal particle in the first molecules comprises Au, Ag, Cu, Sn, Pd, Pt, Ni, Co, or Al (Vossmeyer; para [67]; Metals suited for the fabrication of a nanoparticle film are preferably selected from the group consisting of Au, Ag, Pt, Pd, Cu, Ni, Cr, Mo, Zr, Nb, Fe).
Regarding claim 3, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein a number of carbon atoms in homoalkyl groups in the first molecules are between 6 and 24 (Vossmeyer; para [37, 54]; the linker molecule may carry a hydrogen atom or a small alkyl group, preferably comprising 1 to 8 carbon atoms).
Regarding claim 4, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the homoalkyl in the first molecules are connected to the surface of the metal particle through an anchor unit (Vossmeyer; para [43]; Fig. 4a-c; In order to establish a stable nanoparticle network, the linker unit of the linker molecule has to bind to the surface of the nanoparticle).
Regarding claim 5, Vossmeyer teaches the gas sensor as claimed in claim 4, wherein the anchor unit comprises an S atom, a P atom, or an N atom (Vossmeyer; para [43]; Fig. 4a-c).  Examiner indicates that an S atom binds to the surface of the nanoparticle. 
Regarding claim 6, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the second molecules comprise a nitrogen-containing cyclic conjugated structure, a sulfur-containing cyclic conjugated structure, or a cyclic conjugated structure with double bonds (Vossmeyer; para [59]; Image 1; directing unit is a ring system comprising 4 to 18 carbon atoms which may be aromatic or non-aromatic and in which up to four carbon atoms of the ring system may be substituted by a heteroatom, independently selected from the group consisting of O, N, S).
Regarding claim 7, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the second molecules comprise a nitrogen-containing cyclic conjugated structure modified by functional groups, a sulfur-containing cyclic conjugated structure modified by functional groups, or a cyclic conjugated structure with double bonds modified by functional groups (Vossmeyer; Image 1; examiner indicates that the X1-4 are interpreted as the functional groups).
Regarding claim 9, Vossmeyer teaches the gas sensor as claimed in claim 1, distances between the first molecules are increased by the conjugated structure of the second molecules (Vossmeyer; para [48]).
Regarding claim 10, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein a doping concentration ratio of the second molecules to the first molecules is between 1:2 and 1:100,000 (Vossmeyer; para [16, 96, 119]; Fig. 3i, 4a; the directing units form two selectivity-enhancing units which are binded to the surfaces of nanoparticles 3).
Regarding claim 12, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein the first molecules are physically mixed with the second molecules (Vossmeyer; para [137]).  Examiner indicates that Vossmeyer teaches the steps to coat the Au nanoparticles, thus the limitation is met. 
Regarding claim 13, Vossmeyer teaches the gas sensor as claimed in claim 7, wherein the first molecules form covalent bonds with the second molecules (Vossmeyer; para [16]; The nanoparticles are interlinked by linker molecules. These linker molecules comprise a molecule back-bone and are at least bifunctional, i.e. they comprise at least two linker units that bind to the surface of a nanoparticle. Binding can be achieved e.g. through covalent binding).
Regarding claim 14, Vossmeyer teaches the gas sensor as claimed in claim 13, wherein the metal particle in the first molecules forms covalent bonds with the functional groups in the second molecules (Vossmeyer; para [54]; the directing unit is just a covalent bond connecting the selectivity-enhancing unit and the fine-tuning unit with one another).
Regarding claim 15, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein target gases detectable by the gas sensor comprise volatile organic compounds gases (Vossmeyer; para [147]; test-gas vapors were used toluene, 1-propanol, and acetone).
Regarding claim 16, Vossmeyer teaches the gas sensor as claimed in claim 1, wherein target gases detectable by the gas sensor comprise amine gases, nitrogen oxide gases, or explosive gases (Vossmeyer; para [147]; test-gas vapors were used toluene, 1-propanol, and acetone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vossmeyer in view of Yan et al (US 20190072530 A1; hereinafter “Yan”). 
Regarding claim 8, Vossmeyer teaches the gas sensor as claimed in claim 7, with the second molecules modified by functional groups. 
Vossmeyer does not teach the functional groups comprise heterocyclic compounds.
However, Yan teaches an of carbon dioxide sensing compounds (Yan; Abstract) comprising a nitrogen-containing cyclic conjugated structure modified by functional groups, a sulfur-containing cyclic conjugated structure modified by functional groups, or a cyclic conjugated structure with double bonds modified by functional groups (Yan; para [34]; compounds of phthalocyanine and metal phthalocyanine; examiner indicates that phthalocyanine is an aromatic compound and Vossmeyer teaches the directing unit may be aromatic unit in para [53]) wherein the function groups comprise heterocyclic compounds (Yan; para [41-45]; Formula (Ib)).  It would have been obvious to one of ordinary skill in the art to have modified the functional group of Vossmeyer to comprise heterocyclic compounds as taught by Yan, because Yan teaches that phthalocyanine has good processability , thermal stability , tunability , and high selectivity (Yan; para [8]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vossmeyer. 
Regarding claim 11, Vossmeyer teaches the gas sensor as claimed in claim 1, with the first and second molecules.  Vossmeyer does not teach doping concentration ratio of the second molecules to the first molecules is between 1:2 and 1:100,000.  Vossmeyer teaches that the multiple nanoparticles with several linker units is advantageous because the attachment strength to the nanoparticle surface and the stability increases.  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of a doping concentration ratio is a result effective variable that gives the well-known and expected results of strengthening the attachment of a linker molecule to the surface of the nanoparticle and increasing stability (Vossmeyer; para [16]).  In the absence of a showing of unexpected results, the Office maintains the doping concentration ratio would have been within the skill of the art as optimization of a results effective variable that does not have a ratio of between 1:20 and 1:10,000, because several linker units improves stability and the attachment strength to the surface of the nanoparticle.  

Response to Arguments
Applicant's arguments, filed 3/21/2022, have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicants arguments on pages 5-7, the applicant’s argue that the Vossmeyer does not teach “homoalkyl groups connected to a surface of the metal particle”.  The examiner respectfully disagrees.  Examiner notes that Vossmeyer teaches a plurality of homoalkyl groups connected to a surface of the metal particle (Vossmeyer; para [37, 42, 44, 97]; Fig. 3k; binding of the linker unit to the surface of a metal nanoparticle…the linker molecule or some of the valences may carry an alkyl group, preferable having 1 to 8 carbon atoms…the linking unit 2 (a thiol group) through a CH2—CH2— fragment 19.1; examiner notes that it is well known in the art that alkyl groups contains carbon and hydrogen atoms and the general formula is Cn-H2n+1).  Specifically, in the applicants arguments, on pages 4-5, states that support can be found in the instant specifications.  However, discussing “octyl groups” in para [32, 37, 41, 45].  Further, the octyl group is a species of the genus homoalkyl group, and a species does not anticipate a genus.  Further, the applicant argues “the linker units shown above are not homoalkyl groups…Vossmoyer teaches heteroalkyl groups including other atoms such as O, N or S”.  The examiner respectfully disagrees.  In the instant specifications, in para [17] and shown in Fig. 3 the examiner notes that the carbon chains 24 are connected to the metal particle 22 through an anchor unit 26, where the anchor unit 26 may include an S atom, a P atom, or an N atom as seen below in Image 1.  Thus, examiner notes that Vossmeyer teaches the homoalkyl groups may be connected to a surface of the metal nanoparticle by another atom. 

    PNG
    media_image1.png
    332
    771
    media_image1.png
    Greyscale

Image 1. Figure 3 of the instant specification wherein the “homoalkyl group” is connected to the metal particle through an anchor unit 26. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798